DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 13 September 2021 in which a Terminal Disclaimer was submitted and claims 13, 14, 17 were amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 11 June 2021 under non-statutory double patenting are withdrawn in view of the Terminal Disclaimer.  
The previous rejections under 35 U.S.C. §112 and 35 U.S.C. § 103 are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are found persuasive.

Information Disclosure Statement
	Foreign Documents numbered 3, 4 and 7 have been lined through because they are non-English documents.  Each of these documents are identified on the 1449 as 


Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4, 6-12 directed to an invention non-elected without traverse.  Accordingly, claims 1-4 and 6-12 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a method for forming a FET sensor comprising a 3D sensing surface formed on a 2D sensing surface wherein the 2D and 3D surfaces are separately coated with separate portions of a coating comprising a recognition element whereby both 2D and 3D are both coated with the same recognition element but at different steps in the sensor formation.  As cited by Applicant in the response of 13 September 2021, the claimed embodiment is illustrated in figures 12-13 and described in paragraphs 77-78 of the pre-grant publication.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634